DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-16		Pending
Prior Art References:
Siler			US 3,006,443
Samuelsson et al.	US 8,757,919 B2
Reilly et al.		US 5,779,260

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 5, the phrase "or the like" (i.e. “mirror-image-like”; line 3) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Objections
Claims 11 and 14-16 are objected to because of the following informalities:  claims are missing a comma (,) after “…according to claim X”. Examiner suggests adding the comma to remain consistent with the other claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siler (US 3,006,443).

Regarding claim 1, Siler discloses a wind turbine comprising an assembly (col. 1, lines 8-15; “structural members”) of a first component (10) and a second component (11), the assembly comprises, a paired eccentric cam adjuster (15, 25) adapted for a connection of the first component (10) and the second component (11), said first component (10) has at least a first hole (12) and said second component (11) has at least a second hole (13), the paired eccentric cam adjuster (15, 25) comprising, 
a first eccentric cam adjuster (15) and a second eccentric cam adjuster (25) both comprising, 
a tube (17, 27) with an outer surface and an inner bore (18, 28), wherein a first central longitudinal axis (figs. 1-6) of the outer surface having an offset from a second central longitudinal axis (figs. 1-6) of the inner bore (18, 28) and a flange (16, 26) arranged at one end of the tube (17, 27), 
the first eccentric cam adjuster (15) arranged to be inserted into the first hole (12) and 
the second eccentric cam adjuster (25) arranged to be inserted into the second hole (13), and 
a bolt (20) and a nut (24) arranged to be received in the inner bores (18, 28) to join the paired and aligned eccentric cam adjusters (15, 25).

Regarding claim 3, Siler discloses the wind turbine according to claim 1, wherein said assembly comprises a plurality of paired eccentric cam adjusters (15, 25) and wherein the first and second component (10, 11) are main components of the wind turbine, such as gearbox, generator, main shaft, rotor blade hub (col. 1, lines 12-13, “structural members”).

Regarding claim 5, as best understood by Examiner, Siler discloses the wind turbine according to claim 1, wherein the holes (12, 13) are aligned with respect to each other, the paired eccentric cam adjusters (15, 25) are positioned in a "mirror-image'-like arrangement (fig. 1), where the central longitudinal axes (fig. 1) of the outer surfaces coincide and the central longitudinal axes (fig. 1) of the inner surfaces coincide.

Regarding claim 8, Siler discloses a method of connecting (abstract) a first component (10) and an adjacent second component (11) of a wind turbine with at least one paired eccentric cam adjuster (15, 25), said paired eccentric cam adjuster (15, 25) comprising, a first eccentric cam adjuster (15) and a second eccentric cam adjuster (25) both comprising, a tube (17, 27) with an outer surface and an inner bore (18, 28), wherein a first central longitudinal axis (figs. 1-6) of the outer surface having an offset from a second central longitudinal axis (figs. 1-6) of the inner bore (18, 28) and a flange (16, 26) arranged at one end of the tube (17, 27), 
the method comprises 
inserting (fig. 3) the first eccentric cam adjuster (15) into a hole of the first component (10) and 
inserting (fig. 3) the second eccentric cam adjuster (25) into a hole of the second component (11) and
aligning the second central longitudinal axes (figs. 1, 3) of the eccentric cam adjusters (15, 25) by rotating the first eccentric cam adjuster (15) and the second eccentric cam adjuster (25), and
inserting (fig. 3) a bolt (20) and a nut (24) in the inner bores (18, 28) of the eccentric cam adjusters (15, 25), 
tightening (fig. 3) the bolt (20) and the nut (24), thereby connecting the first component (10) and the adjacent second component (11) of the wind turbine.

Regarding claim 9, Siler discloses the method according to claim 8, wherein a plurality of paired eccentric cam adjusters (15, 25) are restoring alignment between the first component (10) and the adjacent second component (11) of the wind turbine.

Regarding claim 10, Siler discloses the method according to claim 8, wherein the first component (10) and the adjacent second component (11) are two structural parts (col. 1, lines 12-13, “structural members”) in the wind turbine.

Regarding claim 11, Siler discloses the method according to claim 8 further comprises, 
compensating a deformation of at least one of the connecting components (10, 11), by
rotating at least one of the first eccentric cam adjuster (15) or the second eccentric cam adjuster (25).

Regarding claim 12, Siler discloses the method according to claim 8, wherein a plurality of paired eccentric cams (15, 25) join the first component (10) and the adjacent second component (11), the method further comprises, 
adjusting the plurality of paired eccentric cams (15, 25) to correct a radial distortion.

Regarding claim 13, Siler discloses the method according to claim 8, wherein a plurality of paired eccentric cams (15, 25) join the first component (10) and the adjacent second component (11), the method further comprises, 
adjusting the plurality of paired eccentric cams (15, 25) to correct a gravitational distortion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Siler (US 3,006,443) in view of Samuelsson et al. (US 8,757,919 B2).

Regarding claim 2, Siler discloses the wind turbine according to claim 1, except for wherein said assembly further comprises a shear tube received in the inner bores (18, 28), having a length covering the inner bores (18, 28) of both eccentric cam adjuster (15, 25), thereby providing shear force strength between the first component (10) and the second component (11).
	Examiner notes that Siler does not explicitly disclose wherein said assembly further comprises a shear tube received in the inner bores, having a length covering the inner bores of both eccentric cam adjuster, thereby providing shear force strength between the first component and the second component. However, Samuelsson teaches wherein said assembly (100) further comprises a shear tube (106) received in the inner bores (fig. 5), having a length covering the inner bores (fig. 5) of both eccentric cam adjuster (112, 122), thereby providing shear force strength between the first component (17) and the second component (31). Therefore, it would have been obvious to one of ordinary skill in the art to modify Siler wherein said assembly further comprises a shear tube received in the inner bores, having a length covering the inner bores of both eccentric cam adjuster, thereby providing shear force strength between the first component and the second component as taught by Samuelsson to provide a first load transmission path (col. 7, line 2).

Regarding claim 6, Siler discloses the wind turbine according to claim 1, wherein the first eccentric cam adjuster (15) and/or the second eccentric cam adjuster (25) further comprising, except for
[the flange (16, 26) having a polygons shape with at least two parallel sides].
However, Samuelsson teaches the flange (112, 122) having a polygons shape with at least two parallel sides (fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art to modify Siler wherein the flange having a polygons shape with at least two parallel sides as taught by Samuelsson to provide a more secure means for adjusting the bushings (i.e. cams).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siler (US 3,006,443) in view of Reilly et al. (US 5,779,260).

Regarding claim 4, Siler discloses the wind turbine according to claim 1, except for wherein at least one of the first eccentric cam adjuster (15) and the second eccentric cam adjuster (25) has an index to show a direction of the eccentricity of the eccentric cam adjuster (15, 25).
	However, Reilly teaches wherein at least one of the first eccentric cam adjuster (12) and the second eccentric cam adjuster (15) has an index (col. 4, lines 29-33) to show a direction of the eccentricity of the eccentric cam adjuster. Therefore, it would have been obvious to one of ordinary skill in the art to modify Siler wherein at least one of the first eccentric cam adjuster and the second eccentric cam adjuster has an index to show a direction of the eccentricity of the eccentric cam adjuster as taught by Reilly to provide a means for wherein the assembly can be “finely adjusted” (col. 4, line 35).	

Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siler (US 3,006,443).

Regarding claim 7, Siler discloses the wind turbine according to claim 1, except for wherein the eccentric cam adjuster parts (15, 25) are made from insulating materials so as to maintain electrical isolation between the first component (10) and the second component (11).
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the eccentric cam adjuster parts are made from insulating materials so as to maintain electrical isolation between the first component and the second component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 14, Siler discloses the method according to claim 8 except for wherein the method further comprises 
measuring an air gap in an electrical machine in the wind turbine, 
adjusting at least the first eccentric cam adjuster (15) and at least the second eccentric cam adjuster (25), so to adjust the air gap of the electrical machine.
However, Siler discloses a connection as described above in claim 8. The process of using the connection, including the steps of measuring an air gap in an electrical machine, would have been obvious to one of ordinary skill in the art at the time the invention was made as such is the logical manner of using the connection.

Regarding claim 15, Siler discloses the method according to claim 8 except for wherein the method further comprises 
measuring an electromagnetic balance in an electrical machine in the wind turbine, 
adjusting at least the first eccentric cam adjuster (15) and at least the second eccentric cam adjuster (25), so to adjust the electromagnetic balance in the electrical machine.
However, Siler discloses a connection as described above in claim 8. The process of using the connection, including the steps of measuring an electromagnetic balance in an electrical machine, would have been obvious to one of ordinary skill in the art at the time the invention was made as such is the logical manner of using the connection.

Regarding claim 16, Siler discloses use of the paired eccentric cam adjuster (15, 25) according to claim 1 in a bolted joint of two components (10, 11; col. 1, lines 12-13, “structural members”) in a wind turbine.
	However, it would have been an obvious matter of design choice to use a bolted joint of two components in a wind turbine, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Siler since the advantages disclosed in Siler (col. 1, lines 36-67), and in view of the fact that also in the field of wind turbines, the problem of manufacturing tolerances and inaccuracies will be present, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the proposed solution of Siler also in the field of wind turbines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd